Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-23 in the reply filed on 05/18/2021 is acknowledged.
Claims 24-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramappa et al. (WO 2016/057072).
Regarding claim 1, Ramappa et al. teach a fiber comprising a polymer matrix, a surface modifying molecule connected to the polymer matrix wherein the surface modifying molecule includes a functional group that interacts with the polymer matrix a surface modifying group  and an anchor molecule attached to the surface modifying molecule by covalent bonding, an electrostatic interaction, a hydrophobic interaction, an aromatic interaction hydrogen bonding and/or a van der Waals interaction [0009,0023, 0028-0029 and 0032]. The anchor molecule has reactive functional groups and is a polymeric or oligomeric molecule [0009-0010 and 0029]. 
Regarding claim 2, Ramappa et al. teach the functional group is configured to bond or react with the polymer matrix [0028-0029]. 
Regarding claim 3, the anchor molecule has a chemically similar characteristic as the polymer matrix [0009 and 0026].
Regarding claim 4, the reactive functional groups include at least one of amines, amides, imides, hydroxyls, anhydrides, isocyanates, carboxyls, epoxy, sulfhydryls, thiols, acid chlorides, aldehydes, esters, ketones, alkyl halides or arenes [0028-0029]. 
Regarding claim 5, the polymeric or oligomeric molecule includes a water soluble polymer [0037]. 
Regarding claim 6, the water insoluble polymer includes polyethylene [0037]. 
Regarding claim 7, the polymeric or oligomeric molecule includes one of a polyolefin, polyester, polyamide, styrenic, vinyl polymer or copolymers thereof [0037]. 
Regarding claim 8, the surface modifying molecule group includes fluorine [0011, 0028 and 0035].
Regarding claim 9, the surface modifying group includes a derivative of a water soluble polymer including functional groups that are reactive with groups present on the functional group that interacts with the polymer matrix [0009 and 0037].
Regarding claim 10, 
Regarding claim 11, the functional groups react and form a covalent interaction that includes one of epoxy-amine, epoxy-anhydride, anhydride-hydroxyl, anhydride-amine, amine-isocyanate, hydroxyl-isocyanate, acid chloride-isocyanate, epoxy-phenol, epoxy-carboxyls, arene-anhydride, aldehyde-amine, ketone-amine, ester-amine, alkyl halide-amine or isocyanate-anhydride [0037].
Regarding claim 12, the surface modifying molecule includes an amine group, an anhydride group, an acid chloride group, a carboxyl group, a reactive group configured to react with a nylon end group or the hydroxyl functionalities of cellulose [0045]. 
Regarding claim 13, the surface modifying molecule includes hydrophobic and hydrophilic blocks wherein the hydrophobic blocks include PTFE and the hydrophilic blocks include ethylene oxide blocks [0053 and 0056]. 
Regarding claim 16, the surface modifying molecule includes a hydroxypropylmethacrylate copolymerized with a vinyl monomer containing fluorinated groups [0053 and 0057-0058]. 
Regarding claim 17, the vinyl monomer containing fluorinated groups includes 2-(perfluorohexyl)ethyl acrylate [0053 and 0057-0058].
Regarding claim 18, the surface modifying molecule includes a fluorinated polyether molecule [0011]. 
Regarding claim 19, 
Regarding claim 20, the surface modifying molecule renders the fabric hydrophobic [0038-0039 and 0047]. 
Regarding claim 21, the surface modifying molecule renders the fabric hydrophilic [0038-0039 and 0051]. 
Regarding claim 22, the surface modifying molecule renders the fabric one or more of insecticidal, repellant to insects, fragrant, antibacterial, antiperspirant, UV absorbing fungicidal and/or medicinal. 
Regarding claim 23, Ramappa et al. teach the surface modifying molecule is a phase change material including polyethylene glycol and metallic materials.   
Claims 1-13 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramappa et al. (WO 2016/057072) in view of Dugan (US Patent 6,465,094).
Regarding claim 1,
Regarding claim 2, Ramappa et al. teach the functional group is configured to bond or react with the polymer matrix [0028-0029]. 
Regarding claim 3, the anchor molecule has a chemically similar characteristic as the polymer matrix [0009 and 0026].
Regarding claim 4, the reactive functional groups include at least one of amines, amides, imides, hydroxyls, anhydrides, isocyanates, carboxyls, epoxy, sulfhydryls, thiols, acid chlorides, aldehydes, esters, ketones, alkyl halides or arenes [0028-0029]. 
Regarding claim 5, the polymeric or oligomeric molecule includes a water soluble polymer [0037]. 
Regarding claim 6, the water insoluble polymer includes polyethylene [0037]. 
Regarding claim 7, the polymeric or oligomeric molecule includes one of a polyolefin, polyester, polyamide, styrenic, vinyl polymer or copolymers thereof [0037]. 
Regarding claim 8, the surface modifying molecule group includes fluorine [0011, 0028 and 0035].
Regarding claim 9, the surface modifying group includes a derivative of a water soluble polymer including functional groups that are reactive with groups present on the functional group that interacts with the polymer matrix [0009 and 0037].
Regarding claim 10, the water soluble polymer includes polyethyleneoxide [0037 and 0053].  
Regarding claim 11, the functional groups react and form a covalent interaction that includes one of epoxy-amine, epoxy-anhydride, anhydride-hydroxyl, anhydride-amine, amine-isocyanate, hydroxyl-isocyanate, acid chloride-isocyanate, epoxy-phenol, epoxy-carboxyls, 
Regarding claim 12, the surface modifying molecule includes an amine group, an anhydride group, an acid chloride group, a carboxyl group, a reactive group configured to react with a nylon end group or the hydroxyl functionalities of cellulose [0045]. 
Regarding claim 13, the surface modifying molecule includes hydrophobic and hydrophilic blocks wherein the hydrophobic blocks include PTFE and the hydrophilic blocks include ethylene oxide blocks [0053 and 0056]. 
Regarding claim 16, the surface modifying molecule includes a hydroxypropylmethacrylate copolymerized with a vinyl monomer containing fluorinated groups [0053 and 0057-0058]. 
Regarding claim 17, the vinyl monomer containing fluorinated groups includes 2-(perfluorohexyl)ethyl acrylate [0053 and 0057-0058].
Regarding claim 18, the surface modifying molecule includes a fluorinated polyether molecule [0011]. 
Regarding claim 19, Ramappa et al. teach a fabric comprising the yarns including the fiber as detailed in claim 1. Ramappa et al. are silent regarding the claimed fabric being woven. However, Dugan teaches staple fibers used in woven fabrics in order to tailor fabric properties. It would have been obvious to one of ordinary skill in the art to use staple fibers in a woven fabric as taught by Dugan in Ramappa et al. in order to tailor fabric properties and arrive at the claimed invention.  
Regarding claim 20, 
Regarding claim 21, the surface modifying molecule renders the fabric hydrophilic [0038-0039 and 0051]. 
Regarding claim 22, the surface modifying molecule renders the fabric one or more of insecticidal, repellant to insects, fragrant, antibacterial, antiperspirant, UV absorbing fungicidal and/or medicinal. 
Regarding claim 23, Ramappa et al. teach the surface modifying molecule is a phase change material including polyethylene glycol and metallic materials.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Shawn Mckinnon/Examiner, Art Unit 1789